Citation Nr: 1534573	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for sensory neuropathy of the lower extremities.

2. Entitlement to service connection for a disability of the lower extremities, to include sensory neuropathy and/or peripheral vascular disease, claimed as secondary to service-connected diabetes mellitus, Type II.

3. Entitlement to service connection for ischemic heart disease, to include as secondary to service-connected diabetes mellitus, Type II, and/or to exposure to herbicides.

4. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to June 1966.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010, February 2012, and May 2013 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The March 2010 rating decision denied service connection for sensory neuropathy of the lower extremities, and denied an increased rating for diabetes mellitus, Type II.  The February 2012 rating decision denied service connection for ischemic heart disease, and the May 2013 rating decision denied an increased rating for PTSD.

In June 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file. 

Regarding the Veteran's claim of service connection for sensory neuropathy of the lower extremities, although the RO implicitly reopened such claim by addressing the issue on its merits in the March 2010 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

Also as an initial matter, the Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has stated that separate diagnoses do not always mean separate claims, and has instead explained that the proper scope of a claim must be determined by the layperson's intent.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran claimed service connection for neuropathy in his lower extremities in his October 2009 informal claim.  However, in statements submitted in conjunction with his claim, he has described having radiating pain, numbness, and pricking sensation in his lower extremities.  The evidence of record (which will be discussed in greater detail below) has suggested that these symptoms may also be related to peripheral vascular disease.  See, e.g., February 2010 VA examination report.  In light of the foregoing, the Board has recharacterized the Veteran's sensory neuropathy claim to consider any disability of the lower extremities, based on the reopening of the sensory neuropathy claim and the current diagnoses related to the lower extremities of record.

Regarding the claim for TDIU, the Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

Entitlement to TDIU was previously denied by a May 2006 rating decision; however, during the course of his claims for an increased rating for PTSD and diabetes mellitus, Type II, the Veteran indicated he was no longer working and was in receipt of disability benefits from the Social Security Administration because of both of those disabilities.  See June 2015 Travel Board hearing transcript, pp. 15-17.  This evidence reasonably re-raises the issue of entitlement to TDIU.

The issues of entitlement to service connection for a disability of the lower extremities, to include sensory neuropathy and/or peripheral vascular disease; entitlement to service connection for ischemic heart disease; entitlement to an increased rating for diabetes mellitus, Type II; entitlement to an increased rating for PTSD; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. An unappealed June 2007 rating decision denied service connection for neuropathy of the upper and lower extremities based essentially on a finding that there was no confirmed diagnosis of that disability.  

2. Evidence received since the June 2007 rating decision that denied service connection for neuropathy of the upper and lower extremities is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 2007 rating decision that denied service connection for neuropathy of the upper and lower extremities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2. New and material evidence has been received to reopen the issue of service connection for sensory neuropathy of the lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen a claim of service connection for sensory neuropathy of the lower extremities).  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on these matters.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Legal Criteria, Factual Background, and Analysis

The Veteran's appeal regarding a disability of the lower extremities arises out of his contention that he has a disability in his lower extremities that is etiologically related to his service-connected diabetes mellitus, Type II.  

Service connection for neuropathy of the upper and lower extremities was denied by a June 2007 rating decision, based essentially on a finding that there was no confirmed diagnosis of that disability.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision; therefore, the June 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

In a statement received in October 2009, the Veteran requested service connection for neuropathy of the lower extremities (right and left), which he asserted was "caused and secondary" to his service-connected diabetes mellitus, Type II.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence received since the June 2007 rating decision includes the report from a VA examination conducted in February 2010.  During this examination, sensory neuropathy of the bilateral lower extremities was diagnosed.  As this examination report addresses the basis for the prior denial of the Veteran's claim (i.e., the lack of a confirmed diagnosis of neuropathy), the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for sensory neuropathy of the lower extremities, and therefore raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for sensory neuropathy of the lower extremities is reopened.


ORDER

The appeal to reopen a claim of service connection for sensory neuropathy of the lower extremities is granted.




REMAND

Ischemic heart disease

It is the Veteran's claim that he has a heart disability either as a result of his service-connected diabetes mellitus, Type II, or his active duty service in the Republic of Vietnam, and his exposure to herbicides therein.  It is not in dispute that the Veteran is service-connected for diabetes mellitus, Type II, or that he served in the Republic of Vietnam and thus was exposed to herbicides; rather, the missing element in his service connection claim is the diagnosis of a heart disability.  The Veteran contends he had a stent placed in his heart, and that this is his heart disability.  See, e.g., June 2015 Travel Board hearing testimony, pp. 3-4.  

According to a January 2012 VA examination report, the Veteran was given a diagnosis of left renal artery stenosis in August 2010, and it was this disability that was treated with stents.  The examiner further noted that she had explained to the Veteran that the stents placed in his iliac artery were not located in the heart.  

Regretfully, however, the records reviewed by the VA examiner were reviewed electronically and are not physically associated with the claims file.  Notably, the February 2012 rating decision also indicates that prior to the issuance of that decision, the RO reviewed April 2011 to January 2012 treatment records from the Bay Pines, Florida VA Medical Center (VAMC).  However, the only VA treatment records contained in the claims file are those dated from June 2005 to November 2005, April 2006 to May 2007, March 2009 to November 2009, April 2011, and July 2011 to April 2013.  

As the Board does not have access to the electronic database for VA treatment records, it has no recourse but to remand this matter so that the Veteran's VA treatment records from 2010 and from May 2011 to June 2011 may be obtained and associated with the record.



Disability of the lower extremities

The Veteran seeks service connection for a disability of the lower extremities, which he believes is caused or aggravated by his service-connected diabetes mellitus, Type II.  As was explained in the Introduction, the Veteran's original claim was for neuropathy of the bilateral lower extremities specifically.  However, the record also shows that he has been given a diagnosis of peripheral vascular disease.  See, e.g., February 2010 VA examination report; VA problem list (printed on Oct. 31, 2011).  Accordingly, the Veteran's claim has been expanded to contemplate all disabilities of the lower extremities.

In February 2010, the Veteran was afforded a VA examination wherein sensory neuropathy of both lower extremities was diagnosed.  The examiner opined that this "bilateral leg condition [was] less likely than not secondary to diabetes."  He further stated, "The history of intermittent symptoms brought on by walking and relieved by rest in the presence of decreased peripheral pulses raises the possibility of peripheral vascular disease."

The Board finds this opinion to be inadequate, however, as the examiner failed to provide an explanation for his opinion that the sensory neuropathy was less likely than not secondary to the Veteran's diabetes mellitus, Type II.  Further, although the opinion addressed causation, it did not address whether the sensory neuropathy was aggravated by the Veteran's service-connected disability.  Finally, to the extent the examiner determined that the symptoms for which the Veteran was seeking service connection in his lower extremities were, in fact, attributable to peripheral vascular disease, the examiner should have then provided an opinion as to whether that disability was caused or aggravated by the service-connected diabetes mellitus, Type II.  Accordingly, this matter is being remanded so that the Veteran may be afforded a new VA examination for a medical opinion.

Finally, at the June 2015 Travel Board hearing, the Veteran testified that he had been told by his physicians at the VAMC that the nerve problems he is having in his legs is because of his diabetes.  Therefore, this matter is also being remanded to provide the Veteran with an opportunity to submit a statement from his physician and to obtain updated VA treatment records.

Diabetes mellitus, Type II, and PTSD

A claimant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Reexaminations, including periods of hospital observation, will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327 (2014).

During the June 2015 Travel Board hearing, the Veteran testified that his diabetes mellitus, Type II, had worsened in the intervening years since his last VA examination.  As the record shows his last VA examination for this disability was in February 2010, and he has alleged a worsening in his condition, the Board finds that the Veteran should be afforded a new examination.

Regarding PTSD, the Veteran testified during the June 2015 Travel Board hearing that his symptoms were about the same as they were three to four years ago.  However, a comparison of the symptoms he described during the hearing against those endorsed at the time of his most recent VA examination in March 2013, indicates that there may have been a worsening in his condition since that time.  Accordingly, the Board finds that a new examination should also be afforded with respect to his service-connected PTSD.

Further, as was discussed above, the record shows that VA treatment records through April 2013 have been obtained and associated with the record.  Vet Center records from May 2012 to August 2012 are also associated with the record.  However, at the June 2015 Travel Board hearing, the Veteran testified that he continues to receive treatment for both his diabetes mellitus, Type II, and PTSD.  Therefore, any records of treatment that the Veteran has received during the appeal period (i.e., those records not already associated with the claims file) for the diabetes mellitus, Type II, and/or PTSD should continue to be obtained and associated with the record.  See also Hart v. Mansfield, 21 Vet App 505 (2007) (holding that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

TDIU

As was explained in the Introduction, this issue is in appellate status by virtue of the Veteran's increased rating claims for diabetes mellitus, Type II, and PTSD.  The TDIU claim is remanded to the RO as it has not yet been addressed.  A remand will allow for the RO to provide proper notice regarding this issue, complete any needed development on the matter, and consider the merits of the claim in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding the TDIU claim and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

Explain what is needed to establish entitlement to a TDIU due to his service-connected disabilities, to include on an extraschedular basis.  Ask him to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history.  

2. Advise the Veteran that if his primary care provider at the Bay Pines VAMC is of the opinion that he has a disability of the lower extremities that is caused and/or aggravated by his service-connected diabetes mellitus, Type II, he should submit a statement to that effect (with explanation of rationale including, if possible, citation to any supporting medical evidence and/or literature).  The Veteran and his representative should be afforded the opportunity to provide such information.

3.  Associate with the claims file all relevant VA treatment records from the Bay Pines VAMC dated from 2010, from May 2011 to June 2011, and from May 2013 to present.  

4.  Associate with the claims file all relevant treatment records from the Clearwater Vet Center from August 2012 to present.

5.  After the above evidence has been obtained, to the extent possible, arrange for the Veteran to be afforded an examination by an appropriate physician to determine the nature and likely etiology of his disabilities of the lower extremities.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's symptoms in the bilateral lower extremities?

(b) For each disability diagnosed in the lower extremities, to include sensory neuropathy and peripheral vascular disease, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), caused by the Veteran's service-connected diabetes mellitus, Type II.  

(c) For each disability diagnosed in the lower extremities, to include sensory neuropathy and peripheral vascular disease, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), aggravated by the Veteran's service-connected diabetes mellitus, Type II.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

6.  After the aforementioned development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected diabetes mellitus, Type II.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected diabetes mellitus, Type II.  The examiner should report all signs and symptoms necessary for rating the Veteran's diabetes mellitus under the applicable rating criteria, 38 C.F.R. § 4.118, Diagnostic Code 7913.  Specifically, the examiner must address whether the Veteran has a restricted diet and regulation of activities; the number of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider; the number of daily insulin injections; whether there is either progressive loss of weight and strength; and the nature and severity of any additional complications that the Veteran might have as a result of his service-connected disability.  The examiner must explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.

7.  After the foregoing development has been completed, the Veteran should be afforded a VA psychiatric examination to determine the current severity of his service-connected PTSD as well as its impact on his employability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe the nature, frequency and severity of all current psychiatric symptoms.  The examiner should also opine specifically regarding the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.  The examiner should explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it should be so noted for the record, and the reason therefore explained.

8.  After accomplishing any other action deemed necessary on remand (to include any additional VA examinations and/or opinions), readjudicate the issues of entitlement to service connection for a disability of the lower extremities, to include sensory neuropathy and peripheral vascular disease; entitlement to service connection for ischemic heart disease; entitlement to higher ratings for PTSD and diabetes mellitus, Type II; and entitlement to TDIU, to include on extraschedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


